TASHIMA, Circuit Judge,
concurring in' part and dissenting in part:
I concur in all of the majority opinion, except for its holding that the discretionary function exception to liability under the Federal Tort Claims Act (FTCA) immunizes the negligent cell search, and the majority’s reasoning in reaching that result.
Thomas Martin Alfrey was murdered by his cellmate Daniel Casto after alerting authorities at the Sheridan Federal Correctional Institution that Casto had threatened to “hang” him to death. Sheridan authorities found Casto’s threat sufficiently credible to order a search of the cell; however, that search turned up no weapons or other contraband and Alfrey was summarily returned to his cell. A short time later, Alfrey was found dead, strangled to death by Casto with a makeshift “rope” made from torn sheets. This “rope” was apparently smuggled into the cell, as none of the sheets in the cell were torn. As it turns out, the prison guards who searched Alfrey’s cell were not specifically instructed to look for materials that could be used to hang or strangle Alfrey; therefore, they neither removed the sheets or blankets from the bunks, nor looked inside the pillows in the cell.
The majority today holds that the search of Alfrey’s cell, even if performed negligently, involved the exercise of prison authorities’ discretionary functions, thus barring liability under the FTCA. See 28 U.S.C. § 2680(a). In so holding, however, the majority fails adequately to distinguish between the prison authorities’ decision to search a cell, which unquestionably is governed by public policy considerations and thus implicates the discretionary function exception, and the carrying out of that decision to conduct a search, which is governed by ordinary due care and occupational judgment, and thus does not implicate the discretionary function exception.
Decisions involving cell assignment and whether to investigate alleged inmate threats may be close to the core of statutory, policy discretion afforded correctional authorities in performing their duties. Such decisions are what the Supreme Court had in mind when it held: “ ‘Prison administrators ... should be accorded wide-ranging deference in the adoption and execution of policies and practices that in their judgment are needed to preserve internal order and discipline and to maintain institutional security.’ ” Whitley v. Albers, 475 U.S. 312, 321-22, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986) (quoting Bell v. Wolfish, 441 U.S. 520, 547, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979)).
Once a decision to investigate inmate threats has been made, however, and that investigation initiated, there is a legitimate *569expectation that the investigation will be conducted with due care. Both the Supreme Court and this court have long distinguished between the government’s decision to act or provide a service, and the (negligent) performance of that act or service. In Indian Towing Co. v. United States, 350 U.S. 61, 76 S.Ct. 122, 100 L.Ed. 48 (1955), the Court considered a FTCA action initiated by a barge charterer and others when a tug went aground and the barge cargo was damaged, allegedly because of negligent operation of a lighthouse by the Coast Guard.1 While the government asserted that this claim was barred by the FTCA, the Court rejected this argument, focusing on the distinction between the initiation of a service and the negligent performance of that service:
The Coast Guard need not undertake the lighthouse service. But once it exercised its discretion to operate a light on Chandeleur Island and engendered reliance on the guidance afforded by the light, it was obligated to use due care to make certain that the light was kept in good working order; and, if the light did become extinguished, then the Coast Guard was further obligated to use due care to discover this fact and to repair the light or give warning that it was not functioning. If the Coast Guard failed in its duty and damage was thereby caused by petitioners, the United States is liable under the Tort Claims Act.
Id. at 69, 76 S.Ct. 122.2
This court too has distinguished the government’s decision to act or provide a service from the manner in which it acts or provides that service, finding, in appropriate cases, that the discretionary function exception shields the former, but not the *570latter, from FTCA liability. In Huber v. United States, 888 F.2d 398 (9th Cir.1988), the owner of a sailboat, which had sunk and killed two crewmen, settled claims with the crewmen’s dependents and then alleged Coast Guard negligence, seeking contribution from the United States.3 Upon encountering particularly poor weather, the sailboat Kuhushan had radioed the Coast Guard for assistance. The Coast Guard was unable to send out immediate assistance, but it assured the crew that it would provide assistance if the situation became sufficiently dire. The Coast Guard also coordinated a rescue effort between the sailboat and another close-by vessel. After that rescue effort failed, the Coast Guard neither followed up on the effort’s success nor responded to further distress calls from the Kuhushan.
The government argued that the contribution claim was barred by the discretionary function exception, asserting that allocating limited resources in rescue operations were discretionary decisions best left to the Coast Guard, not the courts.4 Rejecting the government’s argument, this court focused on the distinction between Coast Guard discretion to initiate a rescue, and the standard of care expected of the Coast Guard during rescues that have been initiated:
The government’s conduct at issue here was not the result of a policy decision about allocation of rescue resources, but rather the allegedly negligent execution of a course of action that was already chosen. At the time of the KU-HUSHAN’s sinking, the Coast Guard had already made the policy decision to assist the KUHUSHAN, and had communicated that decision to the crew, who in turn relied upon the Coast Guard’s actions. Then the Coast Guard failed to monitor the radio channel it had instructed the KUHUSHAN to use, failed to investigate when the KUHUSHAN missed the scheduled communication check, and, apparently, forgot about the KUHUSHAN in the chaos of the evening. This is not a case where the Coast Guard decided to conserve its resources by not assisting vessels in certain situations. Instead, the Coast Guard decided to aid the KUHUSHAN, and then allegedly did so in a negligent manner.
In this case ... the Coast Guard had discretion to choose whether or how to attempt to assist the KUHUSHAN. Once that choice had been made, thereby creating reliance by the KUHUSH-AN’s crew, the Coast Guard became liable for its failure, if any, to conform to the applicable standard of care in carrying out or failing to carry out its decision. The Coast Guard’s failure to assist after specifically promising assistance *571was not an act of the nature and quality intended to be unreviewable under the discretionary function exception, and therefore, the government may be held liable for negligence.
Id. at 400-01.
In light of Indian Towing and Huber, it is important conceptually to separate the decision to search the Casto/Alfrey cell from the actual search, conducted after that discretionary decision had been made. While the former decision obviously is grounded in public policy (¿a, assuring flexibility in prison authorities’ response to inmate threats), it cannot be said that the manner of conducting the search was likewise grounded in public policy. The officers who searched Alfrey’s cell certainly should have been told that they were looking for materials that could be used to “hang” Alfrey and, in making the search, they should have at the very least removed the bed sheets and blankets and looked inside the pillows.
The majority relies heavily on Calderon v. United States, 123 F.3d 947 (7th Cir.1997), in concluding that the cell search fell under the discretionary function exception. Calderon, however, involved a situation where an inmate repeatedly reported threats by his cellmate before being attacked and injured, but where “prison personnel took no steps to protect Calderon-” 123 F.3d at 948 (emphasis added). Given that Calderon only considered whether the decision to initiate investigation of inmate threats is protected by the discretionary function exception, a question not at issue here, I fail to see how Calderon illuminates the question at hand.
The majority broadly characterizes Calderon as holding that the Bureau of Prisons had the discretion “to determine how to respond to the plaintiffs report of his cellmate’s threats.” Maj. op. at 564 (citing 123 F.3d at 949-50). What the court more precisely held, however, was that “the BOP’s decision not to separate Calderon and Perez is properly classified as a discretionary act.” Calderon, 123 F.3d at 950 (emphasis added). And, indeed, that is exactly the same decision (i.e., cell assignment) that we have unanimously agreed (with the exception of the CIM issue) is subject to the discretionary function exception.5 Calderon does not reach what is at issue here — the negligent search of a cell, after the cell-search decision has been made.
The majority further relies on Sabow v. United States, 93 F.3d 1445 (9th Cir.1996), to argue that the discretionary function exception immunizes prison officials when they negligently search an inmate’s cell. Sabow, however, merely held that an administrative/criminal investigation was protected by the discretionary function exception. There is, however, a substantial and legally significant difference between the search of a two-man, sparsely-furnished prison cell and the ongoing, administrative or criminal investigation at issue in Sabow. While day-to-day policy considerations commonly run throughout these often complex administrative and criminal investigations, the policy component of a cell search decision had run its course, once the prison officials decided that Cas-to’s threat was sufficiently serious to justify a cell search. The cell search itself was but the ministerial implementation of that policy decision. After all, how much policy discretion can be involved in the search of a two-man prison cell, an area of perhaps *572120-150 square feet? To equate such a cell-search with an ongoing criminal investigation is to put no limit on the application of the discretionary function exception. The majority’s reasoning equates the discretion involved in the search of a two-man prison cell with the discretion involved in the search of the Tora Bora region of Afghanistan — there simply is no limiting principle.6
Prison administrators obviously do not have the resources to search regularly every cell. The decision to search one over another, or not to search any at all, requires a balancing of conflicting policy needs and is thus protected by the discretionary function exception. Once prison administrators have determined that a particular cell should be searched, however, the actual search of that confined, two-man cell is not susceptible to policy analysis.7
While there may be, as the majority observes, “many ways to conduct a [cell] search,” Maj. op. at 567, this is not the operative consideration for the discretionary function exception analysis. Rather, the appropriate question is whether the officials’ choice among the “many ways to conduct a cell search” was itself susceptible to policy analysis. Cunningham v. United States, 786 F.2d 1445, 1447 (9th Cir.1986) (“The purpose of the [discretionary function] exception is to prevent judicial second-guessing of administrative deci-sionmaking based on social, economic, and political policy. If judicial review would encroach upon this type of balancing done by an agency, then the exception would apply.”) (internal citations and quotation marks omitted). The majority answers this question by invoking the public policies of inmate privacy, resource tradeoff, and inmate security. Maj. op. at 564-65, 567. The record, however, supports none of these asserted public policies as a justification for applying the discretionary function exception to the prison officials’ search of Alfrey’s cell.
First, while inmates do not wholly forfeit their right to privacy simply by virtue of their confinement, their privacy rights are *573substantially curtailed, particularly when it comes to searching for weapons and contraband in response to what prison administrators view to be a credible threat. Bell v. Wolfish, 441 U.S. at 557, 99 S.Ct. 1861 (“No one can rationally doubt that room searches represent an appropriate security measure.... And even the most zealous advocate of prisoners’ rights would not suggest that a warrant is required to conduct such a search. Detainees’ drawers, beds, and personal items may be searched.... ”). Since Casto did not have a reasonable expectation of privacy, particularly in light of his threats, I fail to see how the public policy of inmate privacy could have been operative in the prison officials’ choice of how to search the cell. The majority neither cites a single case where a prisoner’s “interest in being free from overly intrusive searches” was relied upon as a justification to curtail meaningfully a prison’s search for weapons, nor demonstrates how a careful search of Al-frey’s cell would have unduly compromised Casto’s privacy to any greater extent than a negligent search.
Second, I do not agree that a non-negligent search of Alfrey’s cell would have required the expenditure of significantly more correctional resources than would a negligent search. While it certainly might have consumed some additional time to search Alfrey’s cell with due care, cases like Huber suggest that such a nominal added burden does not bring such discretion under the protected rubric of “public policy.” In Huber, once the Coast Guard had made the decision to assist the fated sailboat, providing help in a non-negligent manner certainly would have expended more Coast Guard resources. This court, however, found the resources argument insufficient to insulate the Coast Guard’s actions from suit.8 Analogously, establishing that public policy is at work during a cell search requires more than some mere hypothesized risk that the nominal added expense of a non-negligent search would undermine the need to address other security concerns. The fact that the record does not establish that such an institutional tradeoff was present during the investigation of Casto’s threat at the very least reveals that dismissal of this case via summary judgment was inappropriate.9
Finally, the majority presumes that the officers’ search of Alfrey’s cell was grounded in public policy because Bureau of Prison regulations granted the officers investi-
*574gatory discretion. See Maj. op. at 564, 566. The majority, however, reads too much into the regulation. The regulation the majority relies on, 28 C.F.R. § 552.10, is only the “Purpose and Scope” preamble to Subpart B, and cannot be read as a discretion granting regulation, particularly in light of the specific regulation that governs “housing” searches. The only discretion expressly granted by that regulation is that a cell (housing) search may be conducted with or without notice and without the inmate being present. 28 C.F.R. § 552.14(a). Prison staff are also instructed to “leave the housing ... area as nearly as practicable in its original order,” 28 C.F.R. § 552.14(b), which admits room for the exercise only of some minimal, non-policy-implicating discretion. Thus, the regulations do not contain the kind of discretion to which the majority refers.10 Even if they did grant such discretion, cases like United States v. Gaubert, 499 U.S. 315, 111 S.Ct. 1267, 113 L.Ed.2d 335 (1991), and Weissich v. United States, 4 F.3d 810 (9th Cir.1993), do not stand for the proposition that every time a government agent acts under discretion granted by a regulation, that action presumptively operates under the rubric of public policy. If this were the case, it would make little sense to have the two-pronged Berkovitz test at all, see 486 U.S. at 536-37, 108 S.Ct. 1954, for a finding of statutorily-prescribed discretion would itself “presume” the second prong. Rather, as the Court said in Gaubert, “[f]or a complaint to survive a motion to dismiss [on the basis of the discretionary function exception], it must allege facts which would support a finding that the challenged actions are not the kind of conduct that can be said to be grounded in the policy of the regulatory regime.” 499 U.S. at 324-25, 111 S.Ct. 1267.
Here, the asserted “policies] of the regulatory regime” are prison safety, resource allocation, and prisoner privacy. Neither the case law nor the record, however, supports the majority’s conclusion that, once the decision to conduct a cell search has been made, requiring that the search of Alfrey’s cell be conducted with ordinary care would have eroded correctional safety, unduly compromised prisoner privacy, or required the allocation of significantly more resources. In light of this record, any presumption of operative public policy that might otherwise exist is rebutted. And, in the end, the majority’s position depends on its over-reliance on this “presumption.” But such over-reliance, I submit, effectively negates Berkovitz’s second requirement to determine whether the judgment involved “is of the kind that the discretionary function exception was designed to shield.” Berkovitz, 486 U.S. at 536, 108 S.Ct. 1954.
For these reasons, I respectfully dissent from the application of the discretionary function exception to the negligent cell search in this case.

. The majority distinguishes Indian Towing by arguing that while “a lighthouse is either on or off,” the maintenance of which is merely “ministerial ... subject to external, objective professional standards,” the "range of options [at work in the cell search] ... gives rise to discretionary function immunity.” Maj. op. at 567. But the facts in Indian Towing are not quite as simplistic as the majority suggests. For example, one could ask why was there not a back-up system in case the primary system became non-functional? The key question is whether the "range of options” available to those who maintained the lighthouse on Chandeleur Island were any more "ministerial” than those at work in the search of Alfrey's cell. As discussed below, the record does not establish that public policy was at play in the prison officials' choice amongst the "range” of cell-search options. As such, I do not find Indian Towing to be as easily cast aside as does the majority.


. While Indian Towing did not involve the discretionary function exception per se, in that the government there conceded that the exception did not apply, 350 U.S. at 64, 76 S.Ct. 122, subsequent discretionary function jurisprudence has relied upon Indian Towing when distinguishing between a government's decision to act and the (negligent) performance of that act. See Berkovitz v. United States, 486 U.S. 531, 538 n. 3, 108 S.Ct. 1954, 100 L.Ed.2d 531 (1988) ("[Indian Towing] illuminates the appropriate scope of the discretionary function exception.... [T]he initial decision to undertake and maintain lighthouse service was a discretionary judgment. The Court held, however, that the failure to maintain the lighthouse in good condition subjected the Government to suit under the FTCA.”); Kennewick Irrigation Dist. v. United States, 880 F.2d 1018, 1024 (9th Cir.1989) (holding that while the decision to build a lighthouse in a particular location fell under the Coast Guard's discretionary, policy authority, the decisions to "inspectQ, repair^ and maintain[] the lighthouse involved decisions grounded not on political, economic or social, but rather on technological or scientific considerations”); Ochran v. United States, 117 F.3d 495, 506 (11th Cir.1997) ("[Indian Towing] involved discretion grounded in public policy considerations only at one level: whether the Coast Guard would undertake to operate the lighthouse. Significantly, the judgments involved in deciding how to operate the lighthouse were not grounded in public policy consideration.” (emphasis in the original)).


. This contribution claim was brought under the Suits in Admiralty Act (SAA), 46 U.S.C. § 742, not the FTCA. This difference, however, is immaterial because the legal question was whether the discretionary function exception of the FTCA should be read into the SIAA. The court assumed that it should and simply evaluated the claim under the traditional discretionary function exception analysis, an assumption that was later vindicated in Earles v. United States, 935 F.2d 1028, 1030-32 (9th Cir.1991) (holding that the discretionary function exception applies to the SAA).


. While the majority observes that "[i]n Huber we cited no ... regulation giving the Coast Guard discretion,” Maj. op. at 567, it ignores that the Coast Guard clearly has statutorily-granted discretion in deciding how to go about its rescue operations. See, e.g., 14 U.S.C. § 88(a) (2001) ("In order to render aid to distressed persons, vessels, and aircraft ... the Coast Guard may perform any and all acts necessary to rescue and aid persons and protect and save property ....”) (emphasis added).


. Even assuming that Calderon could be read to support the majority’s broad reading, the decision of "how to respond to the plaintiff's report of his cellmate’s threats” had already been made by prison officials when they decided to conduct the cell search.


. The majority, in insisting that Sabow's "holding applies to any criminal or quasi-criminal investigation” and that "an investigation into a death threat is an investigation of that nature,” Maj. op. at 567, willfully blinds itself to the distinction between a broad-based, ongoing investigation, which was at issue in Sabow, and the confined, single-cell search at issue here. As stated above, we are all in agreement that all other aspects (excepting, possibly, the CIM evaluation) of any "investigation” being conducted by prison officials into Casto’s death threat, e.g., the SENTRY search, fall within the discretionary function exception. What is at issue here is not any overall investigation, but how the cell search was conducted.


. The discrete and focused nature of a single-cell search differs markedly from administrative or criminal investigations, which typically involve complex, multi-factored judgments, and which, if so allowed, could often continue into perpetuity. Not surprisingly, it is the complex nature of administrative and criminal investigations that has led this court and others to apply the discretionary function exception. See 93 F.3d at 1453-54 (finding that the allegedly negligent military investigation "was potentially influenced by a specific, highly political series of events: the Marine Corps' then-ongoing, and increasingly well-publicized investigation into abuses of Marine Corps flying privileges and resources by MCAS-E1 Toro officers”); Flax v. United States, 847 F.Supp. 1183, 1190 (D.N.J.1994) ("[T]he agents had to balance several competing concerns, all of which are grounded in considerations of public policy.... [They had to balance] the potentially conflicting interests of apprehending the kidnappers but minimizing the risk of harm to the victim. Specifically, the agents were required to remain sufficiently close to [the kidnappers], but had to avoid alerting them ... which would have presented a grave risk of injury to the victim.”).


. The majority distinguishes Huber by citing its language that the Coast Guard's action was not the result of a policy decision about allocation of rescue resources. Maj. op. at 567 (citing 838 F.2d at 400). This point, however, only begs the question. Because the Coast Guard in Huber had already decided to assist the sailboat, this court determined that its negligence in providing the assistance was not susceptible to policy analysis. In other words, this court concluded that the allegedly negligent actions taken by the Coast Guard did not involve discretion undergirded by public policy, and as such, liability stemming from the exercise of that discretion was not protected by the discretionary function exception. So too here, the prison officials had already decided to search Alfrey’s cell. Once that allocation of prison resources was made, dle search itself was but a ministerial exercise of implementation.


. The record suggests that there were fights in the prison the night Alfrey was killed. I doubt, however, than any more resources would have been diverted from controlling those fights in order to conduct the cell search with due care, rather than negligently. Certainly, nothing in the record supports the majority's intimation to the contrary. Furthermore, neither the expenditure of nominally additional resources nor the existence of other attention-requiring actions shields the prison’s negligent search of Alfrey’s cell. See Huber, 838 F.2d at 401 (holding that the "chaos of the evening” did not excuse the Coast Guard's negligent implementation of its decision to help the sailboat).


. Moreover, we ought to be especially cautious in basing any FTCA discretionary function immunity on an agency regulation granting discretion, as opposed to a statute, lest we permit an agency itself to define away FTCA liability that Congress intended to impose on it. At the very least, we ought to require such a regulation clearly to grant discretion, and for the exercise of that discretion to be policy-based. Such regulations also ought not be entitled to the "presumption” that we accord to a discretion-granting statute.